Title: To Benjamin Franklin from Antoine-Laurent and Marie-Anne-Pierrette Paulze Lavoisier, [24 January 1783]
From: Lavoisier, Antoine-Laurent,Lavoisier, Marie-Anne-Pierrette Paulze
To: Franklin, Benjamin


Ce vendredy [January 24, 1783]
Mr. et Mde. Lavoisier sont passés mercredy au soir ches M. francklin pour le feliciter Sur la grande revolution que son genie avoit preparée et qui vient d’etre affermie par la signature de la Paix.
Ils Se proposoient de l’engager a venir diner avec eux lundi prochain 27 a l’arsenal. Ils auront un peu de musique apres diner et ils seroient bien flattés quelle put amuser M. francklin quelques instans.
Cette invitation est Commune pour lui et M. son petit fils.
 
Notation: Lavoisier
